Citation Nr: 1415454	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that declined to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.

In October 2013, the Veteran presented sworn testimony during a video conference hearing in Milwaukee, Wisconsin, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1989, the Veteran's petition to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss was denied on the basis that there was no new and material evidence of in-service incurrence of hearing loss or otherwise relating his hearing loss to service.

2.  Evidence submitted subsequent to the RO's September 1989 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  In an unappealed rating decision dated in September 1989, the Veteran's claim of entitlement to service connection for tinnitus was denied on the basis that there was no evidence of in-service incurrence of tinnitus or otherwise relating his tinnitus to service.

4.  Evidence submitted subsequent to the RO's September 1989 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

5.  The Veteran's currently diagnosed bilateral hearing loss is likely the result of his active service.

6.  The Veteran's currently diagnosed tinnitus is likely the result of his active service.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision declining to reopen the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The September 1989 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

5.  Bilateral hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

6.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claims for service connection for hearing loss and tinnitus, this application and the underlying claims for service connection are being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were previously denied in June 1970 (hearing loss only) and September 1989, as the evidence did not show in-service incurrence or otherwise link his audiological disabilities to service.  The Veteran did not appeal these rating decisions.  The September 1989 rating decision is the final prior denial of these claims.

Subsequent to the September 1989 rating decision, the Veteran submitted an opinion from his private physician linking his hearing loss and tinnitus to his military noise exposure.  This opinion satisfies the low threshold requirement for new and material evidence for both claims and they are reopened.  See Shade, supra.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran has been diagnosed with tinnitus and hearing loss for VA purposes.  See VA examination report, February 2010; 38 C.F.R. § 3.385 (2013).  Additionally, his award of a Marksman Badge for an M-16 and reports of exposure to gunfire in Vietnam are consistent with in-service noise exposure.  As such, the first and second elements of Shedden/Caluza are met for both claims.

As noted above, the Veteran submitted a November 2009 medical from his private ENT that his hearing loss and tinnitus are likely due to his military noise exposure.  The Board notes that the medical evidence also includes a February 2010 VA examination opining that the Veteran's audiological disabilities are not related to his military service.  However, in light of the positive private opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current audiological disabilities are related to his in-service noise exposure.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

					





						(CONTINUED ON NEXT PAGE)

ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for tinnitus has been received, the application to reopen is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


